Citation Nr: 0700252
Decision Date: 01/05/07	Archive Date: 01/31/07

DOCKET NO. 04-13 890                        DATE JAN 5 2007

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Entitlement to service connection for bilateral ankle disability.

2. Entitlement to service connection for an ear disability manifested by itching, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1983 to July 1987 and from July 1989 to July 1996 including service in Southwest Asia. These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). In April 2004, the veteran requested a Travel Board hearing. He failed to report for such hearing scheduled in September 2006. 

The matter of service connection for an ear disability manifested by itching is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if any action on his part is required.

FINDING OF FACT

It is not shown that the veteran now has a chronic disability of either ankle.

CONCLUSION OF LAW

Service connection for a bilateral ankle disability is not warranted. 38 U.S.C.A. §§ 1110, 1131,5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 51O3A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3:159, 3.326(a). The VCAA applies to the instant claim.

- 2 



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter in November 2002 (prior to the RO's initial adjudication of the instant claims) explained what the evidence must show to substantiate the claims, and advised the veteran of his and VA's responsibilities in claims development. The April 2003 rating decision and a March 2004 statement of the case (SOC) explained what the evidence showed and why the claim was denied, and provided the text of applicable regulations, including those pertaining to the VCAA (and specifically that the veteran should be advised to submit any evidence in his possession pertaining to the claims). Although complete notice was not provided prior to the initial adjudication of the claims, the veteran has had ample opportunity to respond and supplement the record and to participate in the adjudicatory process after all notice was given, and is not prejudiced by any notice timing defect. Significantly, the claims were readjudicated following notice. See January 2006 supplemental SOC. As the decision below denies, and does no grant, service connection the veteran is not prejudiced by lack of notice regarding the rating of the disabilities and effective dates of awards. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Neither the veteran nor his representative alleges that notice in this case was less than adequate or that the veteran is prejudiced by any notice deficiency.

Regarding VA'S duty to assist, it is noteworthy that service medical records (SMRs) from the veteran's first period of service (July 1983 to July 1987) are lost. In such a situation there is a heightened duty to assist a claimant in developing his claims. 0''Hare v. Derwinski, 1 Vet. App. 365 (1991). There is also a heightened

-3



obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule. See Cromer v. Nicholson, 19 Vet. App. 215 (2005). The RO made exhaustive efforts to obtain the SMRs. In a February 2005 letter, the RO explained to the veteran that the records could not be located, and requested him to submit any records in his possession. The letter further explained what he could submit as alternate evidence if he did not have any records in his possession. The veteran has not identified any pertinent records that are outstanding. He has indicated in May and July 2004 correspondence that he had no further evidence to submit. As there is no evidence of current ankle disability, an examination for an opinion as to a possible nexus between such disability and the veteran's military service is not necessary. 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004). VA has met its assistance obligations. The Board will proceed with appellate review.

II Factual Background

The veteran's SMRs for his period of service from July 1989 to July 1996 include February and July 1989 examination reports which note his accounts of a right ankle fracture in 1984 (which would have been during the first period of active duty). On both occasions it was 'noted that there was no residual disability. In September 1992, the veteran was seen for complaints of left ankle pain following an injury. X-rays at the time were negative for fracture. A left ankle sprain was diagnosed. The veteran was treated with medications and placed on limited duty for five days. No further follow-up was noted. On May 1996 service separation examination, the veteran's feet were normal. The examiner noted stress fractures of the ankles had resolved and were not considered disabling.

In a January 2004 VA clinical record, it was noted that the veteran reported he had stress fractures of both feet and ankles on several occasions which caused limping and pain in the right hip. (The veteran was seeking evaluation for hearing loss, right ankle fracture, and left shoulder rotator cuff injury.) Physical examination revealed normal ankles without swelling, deformity or scars.

- 4 



In his April 2004 substantive appeal, the veteran alleged that he sustained stress fractures of the ankles during rigorous training. He stated that because he was only placed on limited duty occasionally, his ankles were not able to heal.

III Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R.
§ 3.303.

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the veteran actually has the disabilities for which service connection is sought. In the absence of proof of a present disability, there is no valid claim [of service connection]. See Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

Here, the veteran has not presented (or identified) any competent (medical) evidence that he now has a disability of either ankle. The veteran was specifically advised that to establish service connection for a claimed disability, as a threshold requirement he must show he actually has such disability. As was noted previously, since SMRs from the veteran's first period of service are lost, there is a heightened duty to assist him (and to resolve doubt in his favor). Since he reported a right ankle fracture during his first period of service when he was serving his second period of service, it may be readily conceded that such occurred. And it is not in question that he sustained a left ankle injury during his second period of active duty. Thus, what SMRs from the first period of service might show is not in dispute. However, X-rays during the second period of active duty show the ankles were normal, and they were also normal when the veteran was examined for separation

- 5 



from service. On postservice (January 2004 VA) examination the ankles were likewise normal. In fact, there is no competent evidence that the veteran has a
current disability of either ankle (and he has not identified any treatment provider whose clinical records might show that he now has an ankle disability). Because the veteran is a layperson, his own opinion that he has ankle disability resulting from injuries in service is not competent evidence. Consequently, the threshold requirement for establishing service connection for an ankle disability, i.e., competent evidence that the veteran now has a chronic disability of either ankle (or both) is not met.

The preponderance of the evidence is against this claim. Accordingly, it must be denied.

ORDER

Service connection for bilateral ankle disability is denied.

REMAND

Regarding an ear disability manifested by itching, including as due to an undiagnosed illness, in his October 2002 claim seeking service connection, the veteran alleged that on three occasions his unit was in an area sprayed with chemicals. On April 2003 VA audiological evaluation, he reported that he noticed his ears itching since his return from the Gulf.

In his May 2004 VA Form 9, the veteran claimed he has permanent itching as a result of exposure to chemicals sprayed where he was stationed during the Gulf War. He stated that due to constant ear itching (and presumably scratching) he gets ear infections.

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of

- 6 



undiagnosed illnesses)." 38 U.S.C.A_ § 1117. The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

The veteran has not been examined by VA to determine whether he has a chronic disability manifested by ear itching. Under the circumstances, such examination is necessary .

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran if he has received any postservice treatment for his claimed disability manifested by itching ears and, if so, to identify the treatment providers. The RO should secure complete records of such treatment from all identified sources.

2. The RO should then arrange for the veteran to be examined by an appropriate physician to determine whether he has a chronic disability manifested by ear itching related to his service. The veteran's claims file must be reviewed by the examiner in conjunction with the examination. The examiner should: (a) Opine whether the veteran has a chronic disability manifested by ear itching. (b) If so, the examiner should further opine whether such disability is a known clinical entity (and if the response is yes, the examiner should also opine whether it is related to the veteran's service/any event therein) or whether it is due to undiagnosed illness. The examiner must explain the rationale for all opinions given.

- 7 



3. The RO should then review this claim. If it remains denied, the RO should issue an appropriate supplemental SOC, and give the veteran and his representative the opportunity to respond. The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that an claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A, §§ 5109B, 7112 (West Supp. 2005).

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

- 8 



